Citation Nr: 0304140	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-11 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
November 1954, and from August 1956 to May 1959.  The veteran 
also had additional periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss and tinnitus.  A notice of disagreement was received in 
March 2000, a statement of the case was issued in May 2000, 
and a substantive appeal was received in May 2000.  The 
veteran testified at a Board hearing at the RO in August 
2002.

The Board notes that additional development has been 
completed with respect to the issues on appeal pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  Although the 
veteran has not been provided with a copy of the VA 
examination report which was obtained through this 
development, there is no resulting detriment to the veteran 
in view of the following favorable decision with respect to 
the issues in this case.  


FINDINGS OF FACT

1.  The veteran has current bilateral hearing loss disability 
due to acoustic trauma in service.

2.  The veteran has current tinnitus due to acoustic trauma 
in service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United  
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App.  155, 159 (1993) (quoting from 
a brief of the VA Secretary).

The veteran's service examination reports, for his first and 
second periods of service as well as during subsequent 
periods of National Guard service, reflect that his hearing 
acuity was 15/15 upon whispered voice testing until 1965.  
Thereafter, a May 1969 four year periodic examination report 
includes puretone thresholds ranging from 25 to 50 decibels 
at the pertinent frequencies.  Subsequent audiometric 
examinations, to include private medical reports, continued 
to show reduced hearing acuity.  

A February 2003 report of VA audiometric examination reflects 
puretone thresholds ranging from 55 to 90 decibels and speech 
recognition scores using the Maryland CNC Test of 70 percent 
for each ear.  This examination report includes a diagnosis 
of bilateral sonsorineural hearing loss.  Accordingly, pure 
tone threshold loss and speech recognition tests reflect 
hearing loss as defined for VA purposes in 38 C.F.R. § 3.385.  
The remaining question is whether such bilateral hearing loss 
is related to the veteran's period of military service.

The veteran's August 2002 Board hearing transcript as well as 
other statements contained in the record include his 
recollections that he experienced acoustic trauma during his 
period of military service.  Specifically, he has reported 
that he was exposed to small arms firing, explosives, 
artillery blasts, and generators.  He has further recalled 
that he used the firing range without ear protection.  The 
veteran's exposure to artillery and grenade explosions is 
corroborated by a statement from a fellow service member.    

The February 2003 examination report includes the examiner's 
opinion that, based on a review of the veteran's claims file 
and assuming that the hearing loss was not present when the 
veteran entered military service, it seems highly likely that 
the veteran's hearing loss was a result of his military duty.  

There is no contrary medical opinion of record.  Moreover, 
the Board notes that the record does not reflect that the 
veteran experienced significant post-service noise exposure.  
While  the record is lacking in clear evidence linking the 
current hearing loss to service, it is significant that a 
trained medical examiner is of the opinion that the veteran's 
hearing loss is related to noise exposure during service.   
Based on this medical opinion, and with no reason to doubt 
the credibility of the veteran's statements regarding noise 
exposure during service, the Board finds that his current 
hearing loss disability is a consequence of acoustic trauma 
while on active duty.  In making this determination, all 
benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

With respect to the issue of entitlement to service 
connection for tinnitus, it is noted that the February 2003 
VA audiometric examination notes the veteran's complaints of 
constant bilateral tinnitus and includes a diagnosis of 
bilateral tinnitus.  This examination report also includes 
the examiner's opinion that, based upon a review of the 
record, there is no obvious cause for the tinnitus beginning 
when it did other than the veteran's military noise exposure.  
The examiner concluded that it is as likely as not that the 
veteran's tinnitus was the result of the veteran's military 
noise exposure.  As noted above, the veteran reported 
acoustic trauma in service and his record does not reflect 
significant post-service noise exposure.  Therefore, after 
reviewing the totality of the pertinent evidence, and 
resolving the benefit of the doubt in the veteran's favor, 
service connection for tinnitus is also in order.  
38 U.S.C.A. § 5107(b).  

With respect to both issues, the Board views acoustic trauma 
as an "injury" for purposes of 38 U.S.C.A. § 101(24).  
Accordingly, service connection is warranted for both hearing 
loss and tinnitus regardless of whether the acoustic trauma 
was suffered during active duty, active duty for training, or 
inactive duty training.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board need not consider whether there has been full 
compliance with the notice and assistance provisions of VCAA 
since there is no resulting prejudice to the veteran as a 
result of any failures in this regard in light of the Board's 
favorable determination as to both issues. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  The appeal is granted as to these issues. 



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

